Citation Nr: 0627720	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-24 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
post-traumatic stress disorder (PTSD), back injuries, and 
bilateral leg injuries. 

In April 2004, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.

In a March 2005 decision, the Board denied service connection 
for PTSD.  The issues of service connection for a back 
disorder and a bilateral leg disorder were remanded for 
further development.


FINDINGS OF FACT

1.  The veteran does not have a back condition as a result of 
his service in the military, including any trauma he 
sustained while on active duty.

2.  The veteran does not have a bilateral leg condition as a 
result of his service in the military, including any trauma 
he sustained while on active duty.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A bilateral leg condition was not incurred in or 
aggravated by service, and osteoarthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice of the evidence needed to 
establish the degree of severity of the condition and earlier 
effective date was sent in March 2006 which is after the 
initial denial of service connection.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under these standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).  

In this case, in the August 2002, April 2005, September 2005, 
November 2005, and March 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA.  He was essentially told to submit evidence he had in 
his possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  He was 
provided a hearing to present testimony.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

II.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In July 2002, the veteran applied for VA compensation 
benefits stating that he sustained back injuries, leg 
injuries, and PTSD due to a motor vehicle accident in 
service.  In subsequent statements and testimony, the veteran 
stated that the accident resulted in hitting a car and 
causing severe injuries to the other driver.  He stated that 
he sustained back and leg injuries, and went on sick call the 
next day.  He contended that charges were to be filed against 
him and he was given a military attorney to aid in his 
defense.  The veteran stated that an attorney examined the 
report and discovered that the accident was not his fault and 
no charges were ever filed against him.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a back or leg condition.  
The veteran's service personnel records are negative for any 
charges pertaining to a motor vehicle accident.  Discharge 
examination in July 1982 was normal.  

On September 2, 1982, the veteran was involved in a motor 
vehicle accident.  His vehicle was noted to have been 
completely demolished.  The veteran sustained an avulsion of 
the left brachial plexus, fracture to his left tarsal talus, 
and fracture to the right medial malleolus.  Subsequently he 
underwent an above the elbow amputation of the left arm, and 
cervical spine surgery.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective September 2, 1982, due to injuries sustained in a 
motor vehicle accident on that date.  

In November 1982, the veteran requested VA compensation and 
pension benefits for a paralyzed left arm.  He noted that the 
condition began on September 2, 1982.  

On a June 1983 VA psychological evaluation, the veteran 
stated that he sustained paralysis of the left arm and 
fractures of both ankles in a motor vehicle accident in 
September 1982.  

In November 1989, the veteran requested VA compensation and 
pension benefits for left arm paralysis and fractured ankles 
which resulted him only being able to walk with the aid of 
crutches.  In response to the question of whether he received 
treatment for these conditions in service, the veteran 
answered "none."

A veteran is competent to state what his symptoms were.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  However, 
credibility determinations are a function for the Board.  
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991).  The Board 
substantially discounts the evidentiary value of the 
veteran's testimony and other statements that he sustained 
injuries in service due to a motor vehicle accident.  The 
veteran only made mention of the in-service motor vehicle 
accident when requesting VA benefits in 2002 and thereafter.  
Treatment and SSA disability records from the 1980's only 
mention the severe post-service motor vehicle accident.  In 
addition, the veteran made no mention of an inservice motor 
vehicle accident when applying for VA benefits in November 
1982 and November 1989.  

As the second and third elements of Pond are not established, 
service connection for a back and bilateral leg condition is 
denied.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeals are 
denied. 


ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for a bilateral leg 
condition is denied.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


